DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gee et al. US 6,969,874.
Gee et al. discloses a resonant cavity light emitting device including a transparent sapphire (Al2O3) substrate 12, 
first conductivity type GaN spacer 15 coupled to the substrate, 
MQW superlattice light emitting region 18, 
second conductivity type GaN spacer region 16 and reflector 20 spaced from 18 (col.3, lines 41-57, Fig. 4). 
The reference discloses use of GaN, AIGaN or AlInGaN to form the light emitting region to emit deep UV radiation (col.4, lines 50-53). 
The reference discloses the physical thickness of the cavity, layers 15,16 and 18, to be a multiple m of the desired output wavelength/2(refractive index of the cavity) wherein m is preferred to be less than 4 (col.6, lines 24-44). In the event m=4 the thickness would be 2(desired output wavelength)/( refractive index of the cavity) which falls within or overlaps with the disclosed range.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taskar et al. 2003/0209714 discloses a resonant cavity light emitting device including substrate 33, first conductivity type spacer 39 coupled to the substrate, light emitting region 41, second conductivity type spacer region 43 and reflector 47 spaced from 41 [0025] (Fig.3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898